Citation Nr: 1727848	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of stroke. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 22, 2009. 

3.  Entitlement to an initial disability rating in excess of 10 percent prior to January 9, 2009, and 40 percent thereafter for degenerative joint disease of the right knee. 

4.  Entitlement to a higher initial disability rating for instability of the right knee, rated as 10 percent disabling prior to January 9, 2009, and as noncompensable thereafter. 

5.  Entitlement to a higher initial disability rating for degenerative joint disease of the left knee, rated as 10 percent disabling prior to January 9, 2009, 30 percent from January 9, 2009, to June 22, 2015, 100 percent from June 23, 2015, to July 31, 2016, for a total knee replacement, and 30 percent disabling from August 1, 2016 for residuals of a total knee replacement.  

6.  Entitlement to a higher initial disability rating for instability of the left knee, rated as 10 percent disabling.  

7.    Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability. 

8.  Entitlement to an initial disability rating in excess of 10 percent prior to January 2009, and 20 percent thereafter for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969 and from 
November 2004 to September 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 2007 rating decision granted service connection for degenerative joint disease of the right knee, degenerative joint disease of the left knee, instability of the left knee, a right shoulder disability, and a cervical spine disability.  Ten percent disability ratings were assigned to each disability, effective date of September 22, 2006.  

In February 2009, the RO granted service connection for instability of the right knee and assigned a 10 percent disability rating, effective January 9, 2009.  The RO also assigned a 40 percent disability rating for degenerative joint disease of the right knee, a 30 percent disability rating for degenerative joint disease of the left knee, and a 20 percent disability rating for a cervical spine disability, effective January 9, 2009.  Despite the increased disability ratings, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board notes that the Veteran perfected an appeal as to the effective dates of the increase ratings.  However, the entire period from the date after his discharge from service is currently before the Board.  The Board finds that the effective date claim was essentially a claim for increased initial disability ratings.  Therefore, the Board has characterized the issue on appeal as it appears on the first page of this decision.  

In a September 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of a stroke.  In February 2010, the RO denied entitlement to TDIU.  

The Board recognizes that the Veteran requested a Board videoconference hearing by way of his substantive appeal.  The hearing was scheduled for a date in May 2017.  He was notified by way of a letter dated in April 2017, but he failed to appear for the hearing.  He has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to increased ratings for a left knee degenerative joint disease, a higher initial evaluation for instability of the left knee, a higher initial rating for a right shoulder disability and entitlement to a higher rating for a claim of entitlement to an increased initial evaluation for a cervical spine disability are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for residuals of stroke and TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issues of entitlement to service connection for residuals of stroke and TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204  (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

In a May 2017 statement, the Veteran requested the issues of entitlement to service connection for residuals of stroke and TDIU be withdrawn.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these claims.  Thus, the Board finds that the Veteran has withdrawn his claims of entitlement to service connection for residuals of stroke and TDIU, and accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER
The appeal for entitlement to service connection for residuals of stroke is dismissed.

The appeal for entitlement to TDIU is dismissed.


REMAND

The Veteran's last VA examination was completed in June 2012.  With respect to his left knee disability, the Veteran underwent a left total knee replacement in June 2015.  The subsequent medical records are insufficient to evaluate the current severity of the Veteran's left knee disability.   Therefore, in light of the Veteran's June 2015 left total knee replacement surgery, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his left knee disability.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Additionally, in a recent decision, Correia v. McDonald, 28 Vet. App. 158  (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Also, as is relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The Veteran's bilateral knee, right shoulder, and cervical spine disabilities were assessed in June 2007, January 2009, November 2009, and June 2012 VA examinations.  However, the examiners failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal.


With respect to the bilateral knee disabilities, an examination is also warranted to determine whether instability is found throughout the entire period on appeal, e.g. after September 22, 2006, and, if so, if the instability demonstrated throughout the appeal period is slight, moderate, or severe.  
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral knee, right shoulder, and cervical spine disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knee, right shoulder, and cervical spine disabilities conducted during the course of the appeal in June 2007, January 2009, November 2009, and June 2012.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner is also requested to express an opinion as to whether and during what periods since 2006, the Veteran had knee instability and whether the instability was slight, moderate, or severe.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


